McBRIDE, Judge.
This is one of the three consolidated cases which arose out of the accident of June 4, 1961, at Royal Street and Elysian Fields Avenue involving the automobile of Paul J. Micheli and a cab owned by Toye Brothers Yellow Cab Company.
Mrs. Agnes Theriot sued Paul J. Micheli and the Allstate Insurance Company, insurer of his automobile, for a large amount of damages for her husband’s death, which she averred resulted from his injuries.
Toye Brothers Yellow Cab Company intervened claiming reimbursement to the extent of $3,000.00 representing workmen’s compensation it had paid Mrs. Theriot in a lump sum.
Subsequently, Mrs. Theriot voluntarily consented to the dismissal of her suit.
The judgment by the lower court after trial dismissed the intervention of Toye Brothers Yellow Cab Company, which took an appeal therefrom.
For the reasons set forth in our opinion handed down this date in Paul J. Micheli and Mrs. Marjorie Micheli v. Toye Brothers Yellow Cab Company and Allstate Insurance Company, 174 So.2d 168, the judgment appealed from is affirmed.
Affirmed.